       Case 1:16-cv-11950-MLW Document 97 Filed 05/03/19 Page 1 of 5



                   UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
CONSERVATION LAW                          )
FOUNDATION, INC.,                         ) Case No. 1:16-cv-11950-MLW
                                          )
                  Plaintiff,              )
                                          )
v.                                        )
                                          )
EXXONMOBIL CORPORATION,                   )
EXXONMOBIL OIL CORPORATION, and           )
EXXONMOBIL PIPELINE COMPANY,              )
                                          )
                  Defendants.             )
_________________________________________ )

       UNITED STATES ENVIRONMENTAL PROTECTION AGENCY’S
   REPLY MEMORANDUM IN SUPPORT OF MOTION TO QUASH SUBPOENA

         (Motion for Leave to File Reply – Granted May 2, 2019, ECF No. 96)
         Case 1:16-cv-11950-MLW Document 97 Filed 05/03/19 Page 2 of 5



                                        INTRODUCTION

       The United States Environmental Protection Agency (“EPA”) moved to quash a

subpoena served by ExxonMobil Corporation that commands the appearance of Ms. Thelma

Murphy, an EPA employee, for testimony at a hearing scheduled for May 14, 2019. ECF No.

85. EPA, in accordance with its applicable regulations, denied the necessary authorization to

allow Ms. Murphy to testify at this hearing. ExxonMobil has not sought judicial review under

the Administrative Procedure Act (“APA”) of EPA’s determination not to allow Ms. Murphy to

testify. As a result, this Court does not have authority to compel Ms. Murphy to testify, and

should quash the subpoena. See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

       In its response to EPA’s motion to quash, ExxonMobil suggests that judicial review

under the APA does not govern a federal agency’s decision not to comply with a federal civil

subpoena. See ExxonMobil Response, ECF No. 91 at 6-7. Although two federal courts of

appeals have relied exclusively on Fed. R. Civ. P. Rule 45 to evaluate an agency’s decision not

to comply with a third-party subpoena, the First Circuit is not one of those courts. The First

Circuit has twice held that the APA provides the applicable avenue and standard for judicial

review. Because ExxonMobil questions the manner and standards for reviewing EPA’s decision

not to authorize Ms. Murphy’s testimony, EPA submits this reply to address this point.

                                          ARGUMENT

       In the First Circuit, a person that seeks to challenge a federal agency’s decision not to

comply with a request for agency information “may seek judicial review only under the APA.”

Cabral v. U.S. Dep’t of Justice, 587 F.3d 13, 22-23 (1st Cir. 2009) (emphasis added); Puerto

Rico v. United States, 490 F.3d 50, 61 n.6 (1st Cir. 2007). The First Circuit has further held that,

“under the APA, a reviewing court may overturn an agency’s decision to deny disclosure only if



                                                 1
         Case 1:16-cv-11950-MLW Document 97 Filed 05/03/19 Page 3 of 5



the decision is found to be ‘arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.’” Cabral, 587 F.3d at 23 (citing 5 U.S.C. § 706(2)(A)) (emphasis

added); Puerto Rico, 490 F.3d at 60-61.

       The parties seeking discovery in Cabral established jurisdiction for APA review by

separately “fil[ing] a complaint in the U.S. District Court for the District of Massachusetts,

pursuant to the APA, asking the district court to set aside what they alleged to be ‘the arbitrary

and capricious decisions of [the U.S. Attorney] not to provide discovery.’” Cabral, 587 F.3d at

19. In Puerto Rico, the First Circuit similarly noted if “the agency refuses to produce the

requested documents, the sole remedy for the state-court litigant is to file a collateral action in

federal court under the APA.” Puerto Rico, 490 F. 3d at 61 n.6. But ExxonMobil has not filed a

request for relief under the APA challenging EPA’s Touhy determination. So there is no

jurisdiction to review EPA’s decision in this proceeding.

       ExxonMobil, in its response, diverts attention from this well-established circuit case law.

It cites two cases from other Circuits that rely exclusively on Fed. R. Civ. P. 45 to assess a

federal agency’s determination not to comply with a subpoena. See ExxonMobil Response, ECF

No. 91, at 6 (citing Watts v. S.E.C., 482 F.3d 501, 508 (D.C. Cir. 2007) and Exxon Shipping Co.,

v. U.S. Dep’t of Interior, 34 F.3d 774, 779-80 (9th Cir. 1994)). But this is not the law in this

Circuit. As ExxonMobil acknowledges, the First Circuit and other courts of appeals have “held

that the arbitrary capricious standard of the [APA] governs an agency’s refusal to comply with a

federal civil subpoena.” See ExxonMobil Response, ECF No. 91, at 7. The First Circuit’s

decisions in Cabral and Puerto Rico both post-date the Watts and Exxon Shipping decisions, yet

the First Circuit chose to not to follow Watts or Exxon Shipping regarding the manner of review




                                                  2
         Case 1:16-cv-11950-MLW Document 97 Filed 05/03/19 Page 4 of 5



of agency Touhy determinations.1

       ExxonMobil has failed to seek judicial review under the APA of EPA’s determination not

to authorize Ms. Murphy’s testimony on May 14. It has not argued that EPA’s determination

was arbitrary, capricious, or an abuse of discretion. It has not properly presented a challenge to

EPA’s Touhy determination to this Court. Therefore, ExxonMobil’s subpoena of Ms. Murphy

should be quashed.

                                         CONCLUSION

       For the reasons explained above and in EPA’s Memorandum in Support of Motion to

Quash, the Court should quash the subpoena issued by ExxonMobil to Ms. Murphy to testify at

the hearing on May 14, 2019.

                                      JONATHAN D. BRIGHTBILL
                                      Principal Deputy Asst. Attorney General

                                      /s/ Alan D. Greenberg________
                                      ALAN D. GREENBERG (Colorado Bar No. 14110)
                                      Environmental Defense Section
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice
                                      999 18th St., Suite 370
                                      Denver, Colorado 80202
                                      Telephone: 303-844-1366
                                      E-mail: alan.greenberg@usdoj.gov


                                      Rayford A. Farquhar (BBO # 560350)
                                      Chief, Defensive Litigation
                                      Civil Division
                                      United States Attorney’s Office
                                      1 Courthouse Way, Suite 9200
                                      Boston, MA 02210
                                      (617) 748-3284
                                      Rayford.farquhar@usdoj.gov


1 The First Circuit was certainly aware of the conflicting decisions among the courts of appeals
because it cited to Exxon Shipping in its Puerto Rico opinion to support a different proposition.
Puerto Rico, 490 F.3d at 61.

                                                 3
         Case 1:16-cv-11950-MLW Document 97 Filed 05/03/19 Page 5 of 5



                                    Certificate of Service


I hereby certify that, on May 3, 2019, a copy of the foregoing UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY’S REPLY MEMORANDUM IN SUPPORT
OF MOTION TO QUASH was electronically transmitted to the Court using the CM/ECF
System and will be sent electronically to registered counsel as identified on the Notice of
Electronic Filing.




                                            /s/ Alan D. Greenberg
                                           Alan D. Greenberg
                                           Attorney for the U.S. Environmental Protection
                                           Agency and Ms. Thelma Murphy




                                              4
